On the court’s own motion, the decision handed down July 20, 1960 (11 A D 2d 810) is amended by striking out the designation, of George M. Goldman, Esq., as counsel to prosecute the appeal, and by designating Samuel Yachelson, Esq., 5915 Fourth Ave., Brooklyn, New York, as such counsel. The appellant’s time to perfect the appeal is further enlarged to the March Term, beginning February 27, 1961. The appeal is ordered on the calendar for said term. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.